Jackson dorm law advances amid cries of antiSemitism
Mike Davis , @byMikeDavis   Published 11:21 p.m. ET March 6, 2017 | Updated 5:46 p.m. ET March 7, 2017
JACKSON The crowd of nearly 200 broke into applause after the planning board unanimously endorsed a
controversial ordinance that would prohibit the construction of dormitories — housing typically associated
with the religious schools of the area's growing Orthodox Jewish community.
The meeting Monday is usually part of a rather mundane bit of government process: Before voting on an
ordinance, the township council lets the planning board review and rule whether a proposed land use change
is consistent with the town's master plan — the overarching land use document for any municipality.
(Photo: David Gard)
This instance has been different. Amid cries of antiSemitism from the township's Orthodox Jewish
community, the move to ban dormitories has galvanized residents on either side of the issue. The township council is expected to vote on the
ordinance at its March 14 meeting.
“The determination is not whether the ordinance is good or bad, it’s simply whether it’s consistent with the master plan of Jackson Township,” said
board attorney Gregory McGuckin, a sitting assemblyman.
MORE: Is Jackson dorm ordinance antiSemitic? (/story/news/local/communitychange/2017/03/01/jacksondormitoriesordinance-
lakewood/98525976/)




                                                                                             Case 3:17-cv-03226-MAS-DEA Document 55-30 Filed 09/06/19 Page 1 of 5 PageID: 1233
Longtime Jackson residents have long assumed that the town was ripe for a yeshiva, as the Orthodox Jewish community centered in Lakewood grows
into its border towns.
But the prospect of building those schools and accompanying dormitories has heightened tensions over community growth, development, and
changing culture.
“We don’t want these dormitories. We don’t want Jackson turning into what Lakewood is,” Bates Road resident Rick Van Wickle said after the planning
board meeting.
“I try to get a shed on my property and they give me a hard time. But apartments in the back of people’s homes? Get out of here," said Georgian
Boulevard resident Mickey Firestone.
Over the last two years, Kosher grocery stores and Hebrew signs have become increasingly commonplace in Jackson, where Orthodox Jewish
families are turning to avoid the congestion of Lakewood, whose population has skyrocketed beyond an estimated 99,000 residents
(/story/news/local/jacksonlakewood/2015/08/08/lakewoodgrowthboomchangingoceancounty/31318143/).
The only dormitories in Jackson are housing units operated by Six Flags Great Adventure for its seasonal employees. There are no yeshivas currently
within the township's borders. In 2014, the zoning board rejected plans for an allgirls' Orthodox Jewish high school (/story/news/local/jackson-
lakewood/lakewood/2014/06/18/jacksonnixesorthodoxschool/10825257/), which did not have a dormitory component.
While the planning board meeting was as jampacked as a council meeting last week devoted to the subject, there was one noticeable absence
— anyone from the Orthodox Jewish community. Last week, a handful from that community turned out and accused the council of "singling" them
out. Council members largely met the criticism with silence.
“I cannot see this as anything else but targeting the Jewish population. Nobody else in Jackson wants a dormitory,” Vassar Court resident Aryeh
Margolis said last week.
The planning board meeting did not include a public hearing, but the halls of the Jackson municipal building were still buzzing in the hour afterward.
"Even the Lakewood residents are saying their quality of life and the wellbeing of their people has gone downhill," said one resident, who declined to
give his name.
But if the council adopts the ordinance next week, the township could be in line for a legal battle.
JACKSON GROWS UP: Orthodox, senior communities on the rise (/story/news/local/jacksonlakewood/jackson/2015/08/31/jackson-
populationorthodoxseniors/32400945/)
JACKSON ORTHODOX RESIDENTS SPEAKING AGAINS...
Attorneys that represented Gedola Na’os Yaakov, a group looking to build a yeshiva and dormitory in Ocean Township
(/story/news/local/communitychange/2016/08/26/oceanyeshivadormloganroadcourt/89412834/), have said the proposed Jackson ordinance
blatantly targets the Orthodox Jewish community.
Federal law prohibits municipalities from placing overly burdensome land use regulations on religious groups.
MORE: Ocean Twp. yeshiva gets OK from feder (/story/news/local/communitychange/2016/08/26/oceanyeshivadormloganroad-
court/89412834/)al court (/story/news/local/communitychange/2016/08/26/oceanyeshivadormloganroadcourt/89412834/)
Mike Davis: 7326434223_ mdavis@gannettnj.com
Don't miss a thing
Download our apps and get alerts for local news, weather, traffic and
more. Search "Asbury Park Press" in your app store or use these
links from your device: iPhone app
(https://itunes.apple.com/us/app/asburyparkpress/id514649656?
mt=8#) | Android app for phone and tablet
(https://play.google.com/store/apps/details?id=com.gannett.local.library.news.app) | iPad
app (https://itunes.apple.com/us/app/asburyparkpressforipad/id600068887?mt=8#)




                                                                                             Case 3:17-cv-03226-MAS-DEA Document 55-30 Filed 09/06/19 Page 2 of 5 PageID: 1234
>>>Subscribe (at a great sale price!) for full access. (http://offers.app.com/WNE) And,
'like' us on Facebook! (https://www.facebook.com/asburyparkpress)
Read or Share this story: http://on.app.com/2myVH2c
Give your business
every advantage.                                              SHOP NOW
Stock up on office essentials today!
7 Comments
Sort by
Top
Add a comment...
Chris Kisseberth ·
Jackson Memorial High School
I live in Jackson I grew up in cassville section on a dirt road I chose to stay in Jackson and raise
children here because I like the rural feel and suburban residential neighborhood that I currently live
in I could have gotten more bang for my buck in other towns like brick and Toms River but I do not
like the stress of driving and hitting multiple lights and traffic and
I am fine with going one town away to go to major stores etc actions needed to be taken to preserve
what most people in jackson want and mostly the reason why they live in the town in the first place
I used to shop in brick and have doctors in brick and Lakewood probably two years ago I changed
my doctors and do most shopping in Howell and freehold because of the over building and the
unsafe traffic that goes on in Lakewood to throw the " card " is just wrong! This is a quality of life
issue moving forward the town of Jackson needs to be careful with approvals of any sort and think of




                                                                                             Case 3:17-cv-03226-MAS-DEA Document 55-30 Filed 09/06/19 Page 3 of 5 PageID: 1235
ratables that will benefit the tax payors and livelihood of the town
Like · Reply · 2 · Mar 7, 2017 8:37am
Mark Stein ·
NJIT
this whole ban makes no sense its strictly to prevent orthodox jews from moving to jackson. It is
inevtibale that jews will be moving out to jackson becasue Lakewood is over poplayed and we
orthodox jews are looking to buy houses in nice comuunities such as jackson and toms river so
instead of fighting a losing battle u sould work together with us to ensure that ur communities dodnt
turn into a seocnd congested lakewood becasue guess what there are plenty of jews like myself that
are disgusted with the congestion in lakeowod and are looking to move out of lakewood for this very
reason.
Like · Reply · Mar 20, 2017 10:06pm
Steven Yahr ·
South Plainfield High School
I listened to the video and all who spoke were sincere in there concerns both for and against , and
there are legitimate concerns for sure on both sides.. The problem does not lie with residents of both
Jewish and those of other faiths at all , the problem will be the builders who will do just what has
happened in Lakewood once the door is opened for uncontrolled building , it is unfortunate that the
almighty $$$$$ over rides some sense of proper planning and growth , what has taken place in
lakewood is zoning changes that allow basement apparments, schools in single family homes ,day
care run out of single family homes ,businesses in single family homes in residential zones and as
published in the APP recently an illegal boarding house where there was a recent fire and no
sprinkler system as required by law these are real concerns to those who live in the township !!!
Like · Reply · Mar 11, 2017 4:55pm
Mark Stein ·
NJIT
We live in a democracy and if the local population chooses to live in a congested neighborhood they
have every right to make their own rules and own township ordinances that fits their lifestyle.
Like · Reply · Mar 20, 2017 10:10pm
Donald Peter ·
Toms River, New Jersey
"accusations of anti-Semitism", did anyone expect anything less. The Orthodox? Hasidics will always
play the race card when they don't get their way
Like · Reply · 1 · Mar 8, 2017 10:31am
Barbara Manton
No not antisemitic, smart, responsible, obeying the rules. Just because you want something and
can't have it doesn't mean that it is antisemitic.
Like · Reply · Mar 9, 2017 7:46am
Peter Siano Sr. ·




                                                                                             Case 3:17-cv-03226-MAS-DEA Document 55-30 Filed 09/06/19 Page 4 of 5 PageID: 1236
Asbury Park High School
You are just prolonging the inevitable.You cannot win.
Like · Reply · Mar 7, 2017 9:07am
John Thomas Dilberger
Correct. Now the Orthodox will go to a corrupt federal judge and he will overturn the town ordinance.
The fix is in.
Like · Reply · Mar 7, 2017 11:08am
Dana Higgins ·
Foreman/Project Manager at Pat Maggio & Son Electric, Inc.
John Thomas Dilberger fed judge is a she her name is freda... yes very one sided
Like · Reply · Mar 7, 2017 11:28am
Mark Stein ·
NJIT
John Thomas Dilberger So i guess ur implying that we horrible Jews control the judicial system ur a
disgusting anti semite .
Like · Reply · Mar 20, 2017 10:08pm
Lorraine Pollitt ·
Rowan University
Why would they want to put a dorm someplace where they do not have a school? What is their
agenda?
Like · Reply · Mar 8, 2017 5:35pm
Mark Stein ·
NJIT
this whole ban makes no sense its strictly to prevent orthodox jews from moving to jackson. It is
inevtibale Lakewood is over poplayed and we orthodox jews are looking to buy houses in nice
comuunities such as jackson and toms river so instead of fighting a losing battle they sould work
togethere with us to ensure that these communities dodnt tunr into a seocnd congested lakewood
Like · Reply · Mar 20, 2017 10:04pm
Michelle Jones
Great job! Don't let the cult out of Lakewood!
Like · Reply · Mar 7, 2017 7:10am
Facebook Comments Plugin




                                                                                             Case 3:17-cv-03226-MAS-DEA Document 55-30 Filed 09/06/19 Page 5 of 5 PageID: 1237
